UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1260



YUN WU,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES,

                                                           Respondent.

--------------------------

FRIENDS OF FALUN GONG USA; FALUN GONG HUMAN
RIGHTS WORKING GROUP,

                                       Amici Supporting Petitioner.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-900-558)


Submitted:   September 30, 2005            Decided:   November 3, 2005


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mark Urbanski, LAW OFFICES OF MARK A. URBANSKI, Washington, D.C.,
for Petitioner.   Jason A. Dzubow, Washington, D.C., for Amici
Supporting Petitioner.    Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Larry P.
Cote, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Yun Wu (“Wu”), a native and citizen of the People’s

Republic of China (“PRC”), petitions for review of a Board of

Immigration    Appeals’      (“Board”)    order        denying   her     motion   to

reconsider    and   reopen    her   removal      proceedings.       We    deny    the

petition for review.

          As a threshold matter, Wu does not challenge the Board’s

February 9, 2005 decision to deny her motion to reconsider and

reopen.   Instead, Wu attempts to challenge the Board’s September

27, 2004 decision that dismissed her appeal from the immigration

judge’s denial of her applications for asylum, withholding of

removal, and protection under the CAT.

          A petitioner has thirty days to file a petition for

review.   See 8 U.S.C. § 1252(b)(1) (2000).                This time period is

“jurisdictional     in   nature     and   must    be    construed      with   strict

fidelity to [its] terms.”         Stone v. INS, 514 U.S. 386, 405 (1995).

The filing of the motion to reconsider does not toll the thirty-day

period for seeking review of the underlying order.                     Id. at 394.

Accordingly, because Wu did not file her petition for review within

thirty days of the Board’s initial decision, this court’s review is

limited to Wu’s motion to reconsider and reopen.*


     *
      Wu fails to explicitly challenge the Board’s denial of her
motion to reconsider and to reopen. Accordingly, those arguments
have been waived and the Board’s denial of reopening and
reconsideration may be considered unchallenged. See United States
v. Al-Hamdi, 356 F.3d 564, 571 n.8 (4th Cir. 2004) (citation

                                     - 3 -
              A motion to reconsider asserts that the Board made an

error in its earlier decision. The immigration regulations provide

that a motion to reconsider must “state the reasons for the motion

by specifying the errors of fact or law in the prior Board decision

and   shall    be   supported    by   pertinent   authority.”   8   C.F.R.

§ 1003.2(b)(1) (2005); see also Zhao v. United States Dep’t of

Justice, 265 F.3d 83, 90-91 (2d Cir. 2001) (discussing requirements

for motion to reconsider).             The burden is on the movant to

establish that reconsideration is warranted.           INS v. Abudu, 485

U.S. 94, 110 (1988).       The decision to grant or deny a motion to

reconsider is within the discretion of the Board, and thus this

court reviews the Board’s decision for abuse of discretion.          See 8

C.F.R. § 1003.2(a) (2005).            Wu’s motion failed to present any

argument regarding the impropriety of the Board’s September 27,

2004 ruling.     See 8 C.F.R. § 1003.2(b)(1) (“A motion to reconsider

shall state the reasons for the motion by specifying the errors of

fact or law in the prior Board decision and shall be supported by

pertinent authority.”).         Thus, the motion was properly denied.

              A motion to reopen “shall state the new facts that will

be proven at a hearing to be held if the motion is granted and

shall be supported by affidavits or other evidentiary material.”



omitted) (ruling that issues not raised in petitioner’s opening
brief are abandoned). On this basis alone, Wu’s petition can be
denied. In any event, for the reasons stated above, Wu’s petition
also fails on the merits.

                                      - 4 -
8 C.F.R. § 1003.23(b)(3) (2005).        “A motion to reopen will not be

granted unless the Immigration Judge is satisfied that evidence

sought to be offered is material and was not available and could

not have been discovered or presented at the former hearing.”               Id.

          This court has also recognized three independent grounds

on which a motion to reopen removal proceedings may be denied:

“(1) the alien has not established a prima facie case for the

underlying   substantive   relief      sought;   (2)   the    alien   has   not

introduced previously unavailable, material evidence; and (3) where

relief is discretionary, the alien would not be entitled to the

discretionary grant of relief.”        Onyeme v. INS, 146 F.3d 227, 234

(4th Cir. 1998) (citing Abudu, 485 U.S. at 104-05).            In adhering to

the degree of deference given to the agency’s discretionary review,

this court has observed that the decision to deny a motion to

reopen “need only be reasoned, not convincing.”              M.A. v. INS, 899

F.2d 304, 310 (4th Cir. 1990) (internal quotation marks omitted).

Because Wu failed to present at least a prima facie case of

eligibility for withholding of removal or protection under the CAT,

and may not have complied with the regulatory filing requirements

(of new, formerly unattainable evidence), the Board did not abuse

its discretion when it denied her motion to reopen and reconsider.

          Accordingly,     we   deny   the   petition   for     review.     We

dispense with oral argument because the facts and legal contentions




                                  - 5 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 6 -